DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 1/5/2022 with respect to the 103 rejections of the claims have been fully considered and are persuasive.  Therefore, the previous 103 rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chow (US 5,024,223) and/or Keller et al. (US 2013/0023986).
Regarding claim 36, the applicant argued that the Examiner’s 103 rejection is based on mere speculation without any factual basis or evidence. However, the applicant did not respond whatsoever to the Examiner’s actual obviousness rationale, such that it would be obvious to one of ordinary skill in the art to use a stable base because a stable base would help ensure that the overall flexibility of the device would not inadvertently damage the pixel elements or move the pixel elements from their target tissue and that it has been held that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton" (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007)). As required by KSR, the Examiner included “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness" (see KSR, 550 U.S. at 418, 82 USPQ2d at 1396). The applicant did not attempt to argue why the Examiner’s reasoning was incorrect. The rejection is still considered proper.
Regarding claims 38 and 48, the applicant argued that layer 130 of Narayan cannot be both a base layer and a curved or domed support since the claims require the base layer and curved or domed support to be separate layers. However, claims 38 and 48 do not even recite a base layer, so the applicant’s arguments are moot. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 29, 36-40 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (US 9,037,251, hereinafter Narayan) in view of Krulevitch et al. (US 2003/0097165, hereinafter Krulevitch) and further in view of Chow (US 5,024,223) or Keller et al. (US 2013/0023986, hereinafter Keller).
Regarding claims 25, 29 and 40, Narayan discloses a polymer-based optoelectronic interface comprising a flexible substrate 140 (Col. 5, line 58-Col. 6, line 8). A plurality of discrete photovoltaic elements are disposed on top of the substrate, each photovoltaic element having an active layer 120 comprising a semi-conducting polymer and an electrically conducting contact layer comprising pillar-like structures 110 on top of the active layer, such that each photovoltaic pixel element is excitable by light to generate an electric signal via a photovoltaic process (Col. 5, lines 1-50). 
Narayan discloses that the material of the flexible substrate can be “any other substrate known to those of skill in the art capable of use in artificial retina device” (Col. 5, lines 58-67). Attention is directed to the secondary reference of Krulevitch, which discloses an artificial retina device (see title and abstract) and thus is analogous art with Narayan. Krulevitch discloses that a plurality of pixel elements 12 can be disposed on top of a flexible PDMS (i.e., an elastomeric material as disclosed in the applicant’s specification) substrate 11 (par. 0035, 0093). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to substitute the flexible PDMS substrate of Krulevitch for the disclosed flexible substrate of Narayan since Krulevitch teaches that PDMS is “any other substrate known to those of skill in the art capable of use in artificial retina device” as required by Narayan in Col. 5, lines 58-67.
Narayan discloses discrete pixel elements, but is silent as to the active layer being patterned such that the active layer of each discrete photovoltaic pixel element is separate from the active layer of any other discrete photovoltaic pixel element. Attention is directed to the references of Chow and Keller, which are both directed to an optoelectronic interface device, and thus are analogous art with Narayan. Chow discloses a plurality of discrete pixel elements as seen in figures 2A-2C and 4, such that the active layer 18 of each discrete photovoltaic pixel element is separate from the active layer 18 of any other discrete photovoltaic pixel element (figure 2B and Col. 4, lines 49-59). Keller discloses a plurality of discrete pixel elements as seen in figure 3, such that the active layer (Gold and TiO2) of each discrete photovoltaic pixel element is separate from the active layer of any other discrete photovoltaic pixel element (figure 3 and par. 0071 and 0104). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Narayan so that the active layer of each discrete photovoltaic pixel element is separate from the active layer of any other discrete photovoltaic pixel element, as taught by both Chow and Keller, so that the active layers are insulated from each other and provide for precise sensing of light and corresponding stimulation since the active layers do not overlap.
Regarding claim 36, Narayan is silent as to there being a rigid platform beneath each pixel element, but the use of a rigid platform creates a stable base on which the pixel element would stand. This stable base would help ensure that the overall flexibility of the device would not inadvertently damage the pixel elements or move the pixel elements from their target tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to include a rigid platform beneath each pixel element for the common sense reasons described above. It has been held that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton" (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007)).
Regarding claim 37, the applicant has given no criticality for the 95% recitation. While disclosed as “preferred” in the paragraph overlapping pages 6 and 7 of the original specification, the applicant gave no rationale as to WHY it is preferred. The modification made above will result in there being rigid platofrms beneath each pixel element, and the Examiner believes it would have been ordinary skill in the art before the applicant’s effective filing date to make the rigid platforms of a size that provided the most stability. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 38 and 48, Narayan discloses that each photovoltaic pixel element comprises an electrically conducting base layer 130 disposed between the substrate 140 and the active layer 120 (see figure 1a and Col. 5, lines 51-67). This base layer 130 is also considered a “curved or domed support” (See figure 1a).
Regarding claim 39, the Examiner’s position is that the device of Narayan, as modified, is able to be injected, is made of an elastomeric material, and thus is flexible and would be self-opening if the material were flexed, and is freestanding. The applicant’s specification goes into absolutely no detail as to how the device is injected, or how the device self-opens, so Examiner must assume that since the structure of Narayan is equivalent to the claimed structure, the functional use of the device is also the same based on applicant’s specification’s lack of details regarding these features.
Claims 30-32, 34, 41, 42, 45 and 49, are rejected under 35 U.S.C. 103 as being unpatentable over Narayan, Krulevitch and Chow or Keller in view of Taylor et al. (US 2012/0209350, hereinafter Taylor)
Regarding claims 30-32, 34, 41, 42, 45 and 49, Narayan discloses the applicant’s basic invention but is silent as to encapsulating the optoelectronic device in an elastomeric encapsulation except over an outer surface of each pixel element. However, Taylor discloses a retinal prosthesis (par. 0010) and thus is analogous art with Narayan. Taylor discloses that the retinal prosthesis should be encapsulated in a soft silicone coating (par. 0120). Clearly, one would not coat the top of active layer pillar-like structures 110 of Narayan in order for the device to function but the encapsulation layer would surround the borders of each active layer pillar-like structure 110, thus there would be an access opening extending from each active layer pillar-like structure110 of each pixel element to an outer surface of the elastomeric encapsulation layer to allow for the active layer pillar-like structures to contact and stimulate the retina. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Narayan to include the elastomeric encapsulation layer of Taylor as Taylor teaches this is a standard technique for preparing implants (par. 0120). 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Narayan, Krulevitch, Chow or Keller, and Taylor in view of Song et al. (US 2016/0256677, hereinafter Song).
Based on the combination above, Narayan, as modified, will have access openings in the encapsulation layer to all for stimulation of tissue. It is unclear, however, how the access openings will be made. Song discloses a retinal prosthesis (see abstract) and thus is analogous art with Narayan. Song discloses an elastomeric PDMS encapsulation is utilized to overlap the pixel elements and defines an access opening on the outer surface of the encapsulation to allow the pixel elements to contact the top electrode (see fig. 9 and par. 0090). Photolithography is used on the device to create the access openings in order to expose the conductive portions (par. 0063-0071 and 0083-0084). Therefore, it would have been obvious to one or ordinary skill in the art before the applicant’s effective filing date to modify Narayan to produce the access openings via photolithographic etching as Song teaches this to be a known technique in the art for producing the desired access openings.
Allowable Subject Matter
Claims 26-28, 33, 35, 44, 46 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 50-59 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792